DETAILED ACTION
Claims 1-20 are pending in the Instant Application. 
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 6-9, 11, 13-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (“Hanson”), United States Patent No. 8,176,283, over Eleish, United States Patent Application Publication No. 2017/0206226. 

As per claim 1, Hanson discloses a system for providing unstructured data to a client device, the system comprising: 
a data storage device configured to store items of unstructured data according to a set of content privileges ([Col 3, lines 51-67] wherein the storage device stores unstructured data, wherein the data can have a variety of restrictions and permissions), each item of unstructured data being further associated with a stored data segment identifier based on the set of content privileges ([Col 9, lines 1-15] wherein the unstructured data object wherein each object has a unique identifier as described in [Col 5, lines 34-35]); 
a server device, coupled to the data storage device, configured to execute a service for receiving a request for items of unstructured data from a user of the client device having a set of user privileges ([Col 9, lines 23-30] wherein a request for a bucket of objects is received from a user having certain privileges based on his credentials); and 
a processor, coupled to the server device and the data storage device, configured to select the stored data segment identifiers that are based on a set of content privileges that is a subset of the set of user privileges ([Col 9, lines 37-49] wherein it is determined if the user privileges are READ, WRITE or FULL_CONTROL for the target bucket); 
wherein the service is configured to respond to the received request by transmitting, toward the client device, items of unstructured data that are associated with only the selected data segment identifiers ([Col 3, liens 34-41] wherein each bucket is controlled by an access control list that configures the privileges of the requesting user and it is determined which objects in unstructured data to return), but does not disclose to select stored data identifiers by programmatically looping over the smaller of (a) a list of the stored data segment identifiers and (b) a list of subsets of the set of user privileges.  However, Eleish teaches to select stored data identifiers by programmatically looping over the smaller of two lists ([0194] wherein the search engine iterates over the list of with the least number of matches i.e. the smaller of two lists). 
Both Hanson and Eleish describe determining selected data from a database. One could use the stored data segment identifiers and the subsets of the set of user privileges in Hanson with the selection of lists in Eleish to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining data segments that match a user’s privilege in Hanson with the matching selecting a smallest list in Eleish in order to use less iterations and save computer resources. 

As per claim 2, note the rejection of claim 1 where Hanson and Eleish are combined. The combination teaches the system according to claim 1. Hanson further discloses wherein the unstructured data comprise binary executable data, or video data, or audio data, or image data, or textual data, or any combination thereof ([Col 3, lines 51-67] wherein images are described).

As per claim 4, note the rejection of claim 1 where Hanson and Eleish are combined. The combination teaches the system according to claim 1. Hanson further discloses wherein the service comprises a website, or a search engine, or a content-matching application programming interface ([Col 3, lines 51-67] wherein a content-matching application programming interface is described). 

As per claim 6, note the rejection of claim 1 where Hanson and Eleish are combined. The combination teaches the system according to claim 1. Hanson further discloses a content management system, coupled to the data storage device, configured for altering a set of content privileges for each item of unstructured data stored in the data storage device ([Col 11, lines 61-67] wherein the ACL controls the content privileges and can be updated/altered by the person with certain privileges) .  

As per claim 7, note the rejection of claim 1 where Hanson and Eleish are combined. The combination teaches the system according to claim 1. Hanson further discloses wherein the processor is further configured to: 
detect the content management system altering the set of content privileges for an item of unstructured data stored in the data storage device ([Col 10, lines 5-23] wherein a new object is added and the ACL (content privileges) are altered accordingly such as specifying the principal as having FULL_CONROL); 
responsively generate a universally unique data segment identifier that is associated with the altered set of content privileges for the item of unstructured data ([Col 5, lines 34-35] wherein when an object is stored, a GUID is stored that is the identifier that is associated with the unstructured data and the privileges); and 
store, in the data storage device, an association between the item of unstructured data and the generated universally unique data segment identifier ([Col 5, lines 34-35] wherein object identifiers, like the GUID are stored in association with the data stored, wherein the data can be unstructured as noted in [Col 3, lines 51-67]).  


As per claim 8, Hanson discloses a method of providing unstructured data to a client device, the method comprising: 
storing items of unstructured data in a data storage device according to a set of content privileges([Col 3, lines 51-67] wherein the storage device stores unstructured data, wherein the data can have a variety of restrictions and permissions); 
for each item of unstructured data, computing and storing in the data storage device a data segment identifier based on the set of content privileges([Col 9, lines 1-15] wherein the unstructured data object wherein each object has a unique identifier as described in [Col 5, lines 34-35]);
receiving a request for items of unstructured data, by a server device from a user of the client device having a set of user privileges([Col 9, lines 23-30] wherein a request for a bucket of objects is received from a user having certain privileges based on his credentials); selecting the stored data segment identifiers that are based on a set of content privileges that is a subset of the set of user privileges([Col 9, lines 37-49] wherein it is determined if the user privileges are READ, WRITE or FULL_CONTROL for the target bucket); and 
the server device responding to the received request by transmitting, toward the client device, items of unstructured data that are associated with only the selected data segment identifiers ([Col 3, liens 34-41] wherein each bucket is controlled by an access control list that configures the privileges of the requesting user and it is determined which objects in unstructured data to return), but does not disclose selecting stored data identifiers by programmatically looping over the smaller of (a) a list of the stored data segment identifiers and (b) a list of subsets of the set of user privileges.  However, Eleish teaches selecting stored data identifiers by programmatically looping over the smaller of two lists ([0194] wherein the search engine iterates over the list of with the least number of matches i.e. the smaller of two lists). 
Both Hanson and Eleish describe determining selected data from a database. One could use the stored data segment identifiers and the subsets of the set of user privileges in Hanson with the selection of lists in Eleish to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of determining data segments that match a user’s privilege in Hanson with the matching selecting a smallest list in Eleish in order to use less iterations and save computer resources. 
  
As per claim 9, claim 9 is the method that is performed by the system of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the method that is performed by the system of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 13, claim 13 is the method that is performed by the system of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 14 claim 14 is the method that is performed by the system of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is the medium that performs the method of claim 8 and is rejected for the same rationale and reasoning. 


As per claim 16, claim 16 is the medium that performs the method of claim 9 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the medium that performs the method of claim 11 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is the medium that performs the method of claim 14 and is rejected for the same rationale and reasoning. 




Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Eleish in further view of Zhao et al. (“Zhao”), United States Patent Application Publication No. 2006/0136390.

As per claim 3, note the rejection of claim 1 where Hanson and Eleish are combined. The combination teaches the system according to claim 1, but does not disclose wherein at least one data segment identifier comprises a hash function of the set of content privileges. However, Zhao teaches at least one data segment identifier comprises a hash function of the set of content privileges  ([0034] wherein the access control list (content privileges) is hashed). 
Hanson describes having a unique identifier as a data segment identifier, which is associated with a particular ACL that describes the content privileges. Zhao describes an ACL that is hashed i.e. a hash function of the set of content privileges. One could combine the data segment identifier from Hanson with the hashed content privilege in Zhao to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of setting permissions for unstructured data using an ACL associated with a segment identifier in Hanson with the data segment identifier including a hashed set of privileges as in Zhao in order to be able to more quickly match the privilege to the object. 

As per claim 10, claim 10 is the method that is performed by the system of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is the medium that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of Eleish in further view of Raghavan et al. (“Raghavan”), United States Patent No. 8,484,208. 

As per claim 5, note the rejection of claim 1 where Hanson and Eleish are combined. The combination teaches the system according to claim 1, but does not disclose wherein the service is further configured to respond to the received request by transmitting the items of unstructured data toward the client device together with structured data. However, Raghavan teaches wherein the service is further configured to respond to the received request by transmitting the items of unstructured data toward the client device together with structured data ([Col 32, lines 30-41] wherein structured and unstructured data can be returned together.)
Hanson returns unstructured data, but allows both structured and unstructured to be stored.  Raghavan explicitly describes returning both structured and unstructured. One could apply this to the results in Hanson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of storing and retrieving unstructured data using privilege data with the returning of both structured and unstructured data in Raghavan in order to retrieve the most appropriate response for the request. 

As per claim 12, claim 12 is the method that is performed by the system of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the medium that performs the method of claim 5 and is rejected for the same rationale and reasoning. 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168